Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0002897
                                                      27-AUG-2013
                                                      01:53 PM


                         SCPW-13-0002897

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 WENDELL H. JENKINS, Petitioner,

                               vs.

        HAWAI#I PAROLING AUTHORITY OFFICIAL, Respondent.


                       ORIGINAL PROCEEDING
                        (CR. NO. 96-0127)

         ORDER DENYING APPLICATION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Wendell H. Jenkins’

application for a writ of mandamus, filed on August 19, 2013, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate a

clear and indisputable right to a second parole revocation

hearing and has alternative means to obtain relief.   Petitioner,

therefore, is not entitled to the requested writ of mandamus.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress
adequately the alleged wrong or obtain the requested action); In

re Disciplinary Bd. of Hawai#i Supreme Court, 91 Hawai#i 363, 368,

984 P.2d 688, 693 (1999) (mandamus relief is available to compel

an official to perform a duty allegedly owed to an individual

only if the individual’s claim is clear and certain, the

official’s duty is ministerial and so plainly prescribed as to be

free from doubt, and no other remedy is available).    Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the application for a writ of mandamus

without payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the application for a

writ of mandamus is denied.

          DATED: Honolulu, Hawai#i, August 27, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack